FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS                   August 1, 2018
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court


 J. FREDDRICK MASON,

              Plaintiff - Appellant,

 v.                                                      No. 18-1130
                                                (D.C. No. 1:18-CV-00182-LTB)
 CHRISTINA ZORRILLA; WILLIAM                               (D. Colo.)
 ROBBINS, Judge; ALISON
 SUTHERS; LISA HUGHES,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before PHILLIPS, McKAY, and O’BRIEN, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Plaintiff J. Freddrick Mason filed a pro se 42 U.S.C. § 1983 complaint

alleging the violation of his religious rights in relation to his arrest, competency



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
hearing, and plea of guilty to state charges of second-degree assault. The

magistrate judge issued an order to show cause why the complaint should not be

dismissed as uncognizable under § 1983 and as barred by Heck v. Humphrey, 512
U.S. 477 (1994), which prevents a state prisoner from bringing a § 1983 action

where a judgment in the plaintiff’s favor would necessarily imply the invalidity of

an existing criminal conviction or sentence. Plaintiff did not file a timely

response to the show cause order. The district court then dismissed the complaint

for several reasons, including the Heck bar, the fact that his request for injunctive

relief was not cognizable in a § 1983 action, and Younger abstention, which

prohibits federal courts from interfering with ongoing state criminal proceedings

absent extraordinary or special circumstances, see Younger v. Harris, 401 U.S. 37

(1971).

      On appeal, Plaintiff does not address most of the district court’s reasons for

dismissing his complaint. His only argument on any of the district court’s

procedural grounds for dismissal is that the court should have found extraordinary

circumstances warranting an exception to Younger abstention.

      Our review of Plaintiff’s brief, the record on appeal, and the pertinent cases

persuades us this case does not present the type of extraordinary circumstances

that would warrant an exception to Younger. See Phelps v. Hamilton, 122 F.3d
885, 891 (10th Cir. 1997). Moreover, we see no error in the district court’s

alternative reasons for dismissing the complaint, which Plaintiff has not addressed

                                         -2-
in this appeal.

      Therefore, for substantially the same reasons given by the district court, we

AFFIRM the dismissal of this case. Plaintiff’s motion to proceed in forma

pauperis on appeal is DENIED.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-